Citation Nr: 0738260	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for leg pain.

2.  Entitlement to service connection for arm pain.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for sinusitis.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1990 to May 
1991.  He served in the Southwest Asia Theatre of Operations 
from January 14, 1991, to April 27, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).   


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not currently have a disability manifested by leg pain.

2.  The preponderance of the evidence shows that the veteran 
does not currently have a disability manifested by arm pain.

3.  Service connection for a psychiatric disorder was 
previously denied by the RO in August 1993.  The veteran was 
notified in writing of the decision, but he did not initiate 
an appeal within the applicable time limit.   

4.  Evidence received subsequent to the August 1993 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.

5.  Service connection for sinusitis was previously denied by 
the RO in August 1993.  The veteran was notified in writing 
of the decision, but he did not initiate an appeal within the 
applicable time limit.   

6.  Evidence received subsequent to the August 1993 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a sinusitis.


CONCLUSIONS OF LAW

1.  A disability manifested by leg pain was not incurred in 
or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2007).

2.  A disability manifested by arm pain was not incurred in 
or aggravated by service, and may not be presumed to have 
been due to an undiagnosed illness incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2007).

3.  The August 1993 rating decision that denied entitlement 
to service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2000).

5.  The August 1993 rating decision that denied entitlement 
to service connection for a sinusitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2002 and May 2005 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran has been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In addition, the letters specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran's initial duty-to-assist 
letter was not provided before the adjudication of his claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Leg Pain And Arm 
Pain.

The veteran contends that he developed disabilities of the 
arms and legs which are manifested by pain.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1996).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia Theater of operations. 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

The Board has noted that a service medical record dated in 
May 1993 reflects a complaint of a sore leg.  However, the 
preponderance of the evidence shows that the veteran does not 
currently have disabilities of the arms and legs manifested 
by pain.  The report of a peripheral nerves examination 
conducted by the VA in November 2006 resulted in a diagnosis 
of "No objective evidence of radiculopathy or neuropathy in 
the lower extremities, nor in uppers by neurological exam or 
by electrodiagnosis, to explain the veteran's subjective 
complaint of pain."  The report of a bone survey conducted 
by the VA in November 2006 resulted in an impression of "No 
arthritic change is identified through visual appendicular 
skeleton."  It was noted that the arthritic bone survey had 
been conducted on the hands, feet, hips and knees.  The 
report of a VA chronic fatigue/joints examination conducted 
in November 2006 reflects that the veteran had no significant 
abnormal physical findings.  He had normal physical 
examination of the upper and lower extremities with full 
range of motion of upper and lower extremities except the 
right shoulder.  There was no sensory motor deficit.  The 
examiner also concluded that the veteran did not meet the 
criteria for a diagnosis of fibromyalgia.  The examiner also 
stated that there was no known disease entity to which the 
alleged complaints of arm and leg pain could be attributed.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  However, the preponderance of the evidence shows 
that the veteran does not currently have a disability 
manifested by arm and leg pain.  Objective indications of a 
qualifying chronic disability have not been shown.  
Accordingly, the Board concludes that disability manifested 
by arm and leg pain was not incurred in or aggravated by 
service, and may not be presumed to have been due to an 
undiagnosed illness incurred in service.  




II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Psychiatric 
Disorder.

The appellant's claim for service connection for a 
psychiatric disorder was previously denied by the RO in 
August 1993 on the basis that the service medical records 
were negative for any complaint or treatment of a psychiatric 
disorder, a VA examination showed a diagnosis of "no mental 
disorder," and an adjustment disorder which had been 
diagnosed by a private psychiatrist was not a disability for 
which compensation may be paid.  The veteran was notified in 
writing of the decision, but he did not initiate an appeal 
within the applicable time limit.   

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  A final rating or Board decision 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 1993, which was the only final adjudication that 
disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

The additional evidence which has been presented includes 
written statements by the veteran in which he reported having 
sustained a psychiatric disorder in service.  However, these 
assertions are cumulative and redundant, essentially 
duplicating his assertions made at the time of the previous 
denial.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, lay persons such as the veteran are not competent 
to give a medical opinion as to diagnosis or causation.  
Therefore, the testimony is not new and material evidence, 
and is insufficient to reopen the claim. See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

Other additional evidence which has been presented consists 
of recent VA treatment records.  Although some of the records 
contain a diagnosis of depression, such as a record dated in 
January 2003, the records do not contain any medical opinion 
linking that disorder to service.   

After reviewing the entire record, the Board concludes that 
the evidence received subsequent to the August 1993 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disorder.  The 
additional evidence is not "new" and "material," as defined 
in 38 C.F.R. § 3.156(a), and the veteran's claim for service 
connection a psychiatric disorder is not reopened.

III.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For Sinusitis.

The claim for service connection for sinusitis was previously 
denied in August 1993 on that basis that sinusitis was first 
shown prior to active service in February 1983 on a National 
Guard examination in which it was noted that he had a history 
of an operation on his nose.  It was further stated that this 
preexisting disorder was not aggravated during his period of 
active duty from November 1990 to May 1991.   The veteran did 
not appeal that decision, and it became final.

The additional evidence presented since that decision 
includes additional post service medical records including 
some which indicate that the veteran has problems with 
sinusitis.  For example, a VA treatment record dated in May 
2002 reflects that the veteran was seen for nasal congestion.  
However, such post service records contain no information 
useful in assessing whether sinusitis was incurred in or 
aggravated by service.  Moreover, the existence of sinusitis 
was not in dispute at the time of the prior decision.  

Thus, the evidence received subsequent to the August 1993 
rating decision is cumulative and redundant, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a sinusitis.  Accordingly, the 
Board concludes that new and material evidence has not been 
presented to warrant reopening the claim of entitlement to 
service connection for sinusitis.  


ORDER

1.  Service connection for leg pain is denied.

2.  Service connection for arm pain is denied.

3.  New and material evidence has not been presented to 
reopen a claim for service connection for a psychiatric 
disorder and the petition to reopen is denied.

4.  New and material evidence has been presented to reopen a 
claim for service connection for sinusitis, and the petition 
to reopen that claim is denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


